Title: To James Madison from Josef Yznardy, 5 January 1808
From: Yznardy, Josef
To: Madison, James



Respected Sir,
Consular Office of the United States Cadiz 5th: January 1808.

Allthough I am most certain that our Chargè d’Affairès at Madrid Mr. George W. Erving has apprized you Pr his Packets remitted to me & which I have forwarded Pr the Schooner Middleton Capt. Whittemore bound for New York; of the happy arrangement with the Dey of Algiers; I think I should be wanting to my duty if I did not enclose you Copy of Mr. Tobias Lear’s Letter on the Subject, and congratulate with you on said gratefull event.  With Sentiments of high Consideration & respect, I have the honor to Subscribe myself. Respected Sir. Your most obt. hble Servant

Josef Yznardy

